DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, delete “the” which appears prior to “melt flow”. 

Claim 1 is objected to because of the following informalities:  In line 6, delete “the” which appears prior to “melt flow”. 

Claim 1 is objected to because of the following informalities:  In line 9, delete “the” which appears prior to “z-average”. 

Claim 1 is objected to because of the following informalities:  In line 12, delete “the” which appears prior to “complex”. 

Claim 1 is objected to because of the following informalities:  In line 19, delete “the” which appears prior to “complex”. 

Claim 1 is objected to because of the following informalities:  In line 19, please replace “the melt” with “a melt”.    

Claim 1 is objected to because of the following informalities:  In line 19, please replace “Pa.s” with “Pa•s” or “Pa-s”.    

Claim 1 is objected to because of the following informalities:  In line 21, delete “the” which appears after “tmaxDSC is”.

Claim 1 is objected to because of the following informalities:  In line 22, delete “the” which appears prior to “maximum”. 

Claim 1 is objected to because of the following informalities:  On page 4, line 4, delete “the” which appears prior to “weight average”. 

Claim 1 is objected to because of the following informalities:  On page 4, line 6, please replace “the mean-square” with “a mean-square”.

Claim 1 is objected to because of the following informalities:  On page 4, line 6, please replace “the same” with “a same”.

Claim 1 is objected to because of the following informalities:  On page 4, line 7, please replace “the same” with “a same”.

Claim 1 is objected to because of the following informalities:  On page 4, line 7, please replace “mol.” with “molecular”.

Claim 4 is objected to because of the following informalities:  In line 7, please replace “the EAA/CE” with “a EAA/CE”.

Claim 5 is objected to because of the following informalities:  In lines 3, 4, 6, and 8, delete the hyphen “ - ” that precedes each line of text.
 
Claim 5 is objected to because of the following informalities:  In line 4, the word “between” appears superfluous and may be deleted.

Claim 5 is objected to because of the following informalities:  In line 6, please replace “the total” with “a total”.

Claim 6 is objected to because of the following informalities:  In line 5, please replace “2 g/10 min.” with “2 g/10 min”.

Claim 9 is objected to because of the following informalities:  A process claim requires at least one action verb written in active voice.  Please rewrite claim replacing “are carried out” with “carrying out”.

Claim 10 is objected to because of the following informalities:  In line 6, please insert “that used in”.


Claim 10 is objected to because of the following informalities:  In line 7, delete “the” which appears prior to “growing”. 

Claim 10 is objected to because of the following informalities:  In line 13, please replace “two” with “first and second”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim is drawn to a polyethylene composition prepared in the presence of a Ziegler-Natta polymerization catalyst in which a EAA/CE molar ratio is in a range of 0.02 to less than 20.  The claim is indefinite because it is unclear because where the upper bound of the open ended limit “less than 20” lies exactly.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vittorias et al. (US 10,577,490; relying on provisional date of June 26, 2015).
Example 6 in Table 1 of Vittorias et al. discloses a polyethylene composition having a density of 0.951 g/cm3, a ratio MIF/MIP (I21/I5) of 30.4, a Mz value of 1,170,436, and a HMWcopo index of 10.9.  One calculates a product of (Mz/Mw)(LCBI) of 3.07, which is less than claimed upper limit of 6.4.  Furthermore, the polyethylene composition has a MIF of 14.6 g/10 min, a LCBI value of 0.76, and a comonomer content of less than 2.5 wt % (claim 5).  Additionally, the polyethylene composition comprises from about 30 to 70 wt % of a first ethylene polymer having a density of greater than 0.960 g/cm3 and a melt index of 2 g/10 min or higher, and 30 to 70 wt % of a second ethylene copolymer having a melt index that is lower than that of the first ethylene polymer, and it is prepared in the presence of a Ziegler-Natta copolymer (claims 6 and 10).
Reference is silent with regard to a complex shear viscosity 0.02, however, in light of the fact that the polyethylene of the prior art exhibits a HMWcopo index, which is based on the complex shear viscosity, that lies within claimed range, and in view of the fact that the polyethylene of the prior art has substantially the same constitution and is prepared by substantially the same process, such that the polyethylene exhibits the same properties, reasonable basis exists to believe that the polyethylene composition of Vittorias et al. exhibits claimed complex shear viscosity.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vittorias et al. (US 10,619,035; relying on provisional date of June 26, 2015).
Example 3 in Table 1 of Vittorias et al. discloses a polyethylene composition having a density of 0.952 g/cm3, a ratio MIF/MIP (I21/I5) of 28.6, a Mz value of 1,716,861, and a HMWcopo index of 7.0.  One calculates a product of (Mz/Mw)(LCBI) of 3.42, which is less than claimed upper limit of 6.4.  Furthermore, the polyethylene composition has a MIF of 5.7 g/10 min, a LCBI value of 0.68, and a comonomer content of less than 2.5 wt % (claim 6).  Additionally, the polyethylene composition comprises from about 30 to 70 wt % of a first ethylene polymer having a density of greater than 0.960 g/cm3 and a melt index of 2 g/10 min or higher, and 30 to 70 wt % of a second 
Reference is silent with regard to a complex shear viscosity 0.02, however, in light of the fact that the polyethylene of the prior art exhibits a HMWcopo index, which is based on the complex shear viscosity, that lies within claimed range, and in view of the fact that the polyethylene of the prior art has substantially the same constitution and is prepared by substantially the same process, such that the polyethylene exhibits the same properties, reasonable basis exists to believe that the polyethylene composition of Vittorias et al. exhibits claimed complex shear viscosity.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vittorias et al. (US 10,457,800; relying on provisional date of June 26, 2015).
Example 3 in Table 1 of Vittorias et al. discloses a polyethylene composition having a density of 0.950 g/cm3, a ratio MIF/MIP (I21/I5) of 29.8, a Mz value of 1,581,510, and a HMWcopo index of 14.7.  One calculates a product of (Mz/Mw)(LCBI) of 3.42, which is less than claimed upper limit of 6.4.  Furthermore, the polyethylene composition has a MIF of 5.7 g/10 min, a LCBI value of 0.85, and a comonomer content of less than 2.6 wt % (claim 5).  Additionally, the polyethylene composition comprises from about 30 to 70 wt % of a first ethylene polymer having a density of greater than 0.960 g/cm3 and a melt index of 2 g/10 min or higher, and 30 to 70 wt % of a second ethylene copolymer having a melt index that is lower than that of the first ethylene polymer, and it is prepared in the presence of a Ziegler-Natta copolymer (claims 9 and 10).
Reference is silent with regard to a complex shear viscosity 0.02, however, in light of the fact that the polyethylene of the prior art exhibits a HMWcopo index, which is based on the complex shear viscosity, that lies within claimed range, and in view of the fact that the polyethylene of the prior art has substantially the same constitution and is prepared by substantially the same process, such that the polyethylene exhibits the same properties, reasonable basis exists to believe that the polyethylene composition of Vittorias et al. exhibits claimed complex shear viscosity.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description:  The specification at page 20, paragraph [0154], lines 12 and 15, describes a condenser 49.  Figure 1 does not display this component with the recited reference numeral.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description:  Figure 1 displays a polymerization system containing a component labeled with reference numeral 62.  Identification of this component could not be located in the specification.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 6, 2022